COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §

                                                §              No. 08-13-00118-CV
 IN RE: INMOBILARIA AXIAL, S.A. DE
 C.V., NAFTA CORP., AND JUAN                    §
 ALVAREZ,                                                 AN ORIGINAL PROCEEDING
                                                §                IN MANDAMUS
                         Relators.
                                                §

                                                §

                                       JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of mandamus

against the Honorable Sue Kurita, Judge of the County Court at Law No. 6 of El Paso County,

Texas, and concludes the Relators’ petition for writ of mandamus should be denied.            We

therefore deny the petition for writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 18TH DAY OF OCTOBER, 2013.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.